Title: Petition for the Pennsylvania Hospital, 23 January 1751
From: 
To: 


January 23, 1751
The founding of the Pennsylvania Hospital is one of the best-known episodes in Franklin’s public career, for he related the history of it in his autobiography at length, if not accurately in all details, and he printed the relevant documents in Some Account of the Pennsylvania Hospital, 1754. Franklin’s friend Dr. Thomas Bond was one of the first to realize that Philadelphia needed a hospital to supplement the limited provisions of the almshouse and lazaretto. In 1750 Bond began to solicit funds, but met with no success. Prospective donors almost invariably asked what Franklin thought of the undertaking, and when Bond confessed that he had not consulted him, they replied they would think about his scheme, but gave him nothing. At length Bond came to Franklin, who “enquir’d into the Nature, and probable Utility of his Scheme, and receiving from him a very satisfactory Explanation, I not only subscrib’d to it myself, but engag’d heartily in the Design of Procuring Subscriptions from others.” Though the response was now more generous, it was still insufficient; and Franklin proposed to ask the Assembly for aid. A petition was accordingly drafted and submitted. The rural legislators, according to Franklin, objected that the institution would benefit only the city, and that therefore Philadelphia alone should be at the expense of it. Some charged that physicians’ fees would consume all the money raised, until three physicians —Thomas and Phineas Bond and Lloyd Zachary—announced they would serve the hospital gratis for three years. Some critics even alleged that many of the city’s residents did not favor the scheme. To this Franklin replied that the citizens were so strong in support that they would subscribe £2000—an assertion opponents of the petition “considered as a most extravagant Supposition, and utterly impossible. On this,” wrote Franklin, “I form’d my Plan.” He obtained leave to bring in a bill to incorporate the contributors and grant them a blank sum of money, making the grant conditional on the contributors raising an equal sum by voluntary effort. “This Condition carried the Bill through; for the Members who had oppos’d the Grant, and now conceiv’d they might have the Credit of being charitable without the Expence, agreed to its Passage.” The bill passed unanimously February 7, and on May 11, some amendments proposed by the governor having been adopted, it became law.

The sponsors of the hospital now had to raise £2000 to get the £2000 conditionally appropriated by the Assembly. “In soliciting Subscriptions among the People,” Franklin continued, “we urg’d the conditional Promise of the Law as an additional Motive to give, since every Man’s Donation would be doubled. Thus the Clause work’d both ways. … And I do not remember any of my political Manoeuvres, the Success of which gave me at the time more Pleasure. Or that in after-thinking of it, I more easily excus’d my-self for having made some Use of Cunning.”
On July 1, as the act provided, some of the contributors, to the number of thirty-six, met in the State House to elect twelve managers and a treasurer. These officers met next day to consider a site (they chose a lot belonging to the Proprietors), to raise money, and receive the Assembly grant. Though cash and pledges amounted to more than the required sum, the speaker refused to count the pledges unless the subscribers signed a penal bond. This they did; on August 16 contributions and subscriptions to the amount of £2751 16s. 8d. were reported; and on October 3 the first half of the Assembly’s grant was turned over to the managers.
Franklin served as a hospital manager until he went to England in 1757; he was the board’s first secretary, 1751–52, and their second president, 1755–57. He helped draft memorials, letters, by-laws, and regulations; with Thomas Bond he designed a seal and had James Turner in Boston make it; he even composed the inscription for the cornerstone of the hospital building. To the end of his life, as his letters show, he was helpful and interested; and he remembered the hospital in his will.
The following chronology of the principal events in the hospital’s history to 1755 may be helpful:

  
  

1751
  


May 11:
Governor Hamilton approves act of incorporation.


  July 1:
First meeting of the Contributors; Franklin elected a manager.


  6:
First meeting of the Managers; Franklin chosen secretary. Managers ask the Proprietors for a city lot. See below, pp. 145, 326.


  August 8–15:
Public appeal for the hospital made in the Pennsylvania Gazette. See below, p. 147.


  1752
  


  January 17:
By-law on the election and duties of Managers and a treasurer adopted. See below, p. 255.



  January 23:
Regulations for the admission of patients adopted.


  February 6:
Hospital opens in temporary quarters in the late Judge John Kinsey’s Market Street residence; first patient admitted February 10.


  April 13:
Rules for the choice of physicians and surgeons adopted.


  May 4:
First regular annual meeting of the Contributors.


  1754
  


  May 28:
1500 copies of Franklin’s Account of the hospital ordered printed; completed July 27.


  September 11:
Lot of ground at Eighth and Pine Streets purchased.


  1755
  


  May 28:
Cornerstone of hospital building laid.


  October 27:
Hospital roof raised.


Some of the memorials, by-laws, regulations, and other documents listed above were composed by Franklin, either individually or as a member of one of the managers’ committees; and all were included in Some Account of the Pennsylvania Hospital. To print each document both in its chronological place and in the Account would be needlessly repetitious; but to omit them from the Account because they had been printed under their own dates would reduce that work to a tatter of transitional paragraphs and cross references. The editors’ solution is to list under their respective dates the documents for which Franklin was responsible only as one of a committee (to indicate the times, amount, and quality of his work for the hospital), but to print them in full, annotated, as parts of his Account. The long, two-part essay on hospitals, which Franklin alone composed, published in the Pennsylvania Gazette in 1751, and reprinted in the Account, is, however, printed below (p. 147) in its chronological place.
Thus the text of the petition to the Assembly, though in Franklin’s hand, is omitted here, but is printed and annotated in Some Account of the Pennsylvania Hospital in Volume v.
